Citation Nr: 1431333	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-44 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Basic eligibility for educational assistance benefits, to include transfer of the Veteran's educational benefits under 38 U.S.C. Chapters 30, 34 and/or Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35. 



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to September 1970.  The appellant is the Veteran's son.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his substantive appeal to the Board, the appellant requested a hearing before a member of the Board.  He was notified of his scheduled September 2011 hearing by letter in August 2011, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran served on active duty from June 1966 to September 1970.  

2.  The Veteran was awarded entitlement to individual unemployability (TDIU), effective January 2000; eligibility to DEA benefits was awarded from October 2004.  

3.  The appellant reached his 26th birthday in April 2001, which was before DEA benefits were granted.  



CONCLUSION OF LAW

The criteria for eligibility to educational benefits under 38 U.S.C., Chapters 30, 34 and/or 35, have not been met.  38 U.S.C.A. §§ 3452, 3462, 3500, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 21.3040, 21.3041, 21.7044 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

When an application for education benefits is received, VA has notice and assistance requirements under applicable law except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032 (2013). 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

The appellant contends that he is entitled to Chapter 30 educational assistance benefits because his father, the Veteran, was eligible for these educational benefits and elects to transfer his eligibility to the appellant.  The Veteran also applied for DEA educational benefits under Chapter 35, and he has not withdrawn this aspect of his claim.  

Evidence of record shows the Veteran was on active duty from June 1966 to September 1970.  A total disability rating based on individual unemployability was granted, effective from January 26, 2000.  Basic eligibility under 38 U.S.C. Chapter 35 was awarded from October 12, 2004.  

Basic eligibility to benefits under the Vietnam-Era GI Bill (VEGIB or Chapter 34 benefits) is met where a veteran served on active duty for a period of 180 days, any part of which occurred between January 31, 1955, and January 1, 1977.  38 U.S.C.A. § 3452(a)(1)(A).  Benefits under Chapter 34, however, are not provided after December 31, 1989.  38 U.S.C.A. § 3462(e); Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006).  Any educational benefits the Veteran may have been entitled to under the provisions of Chapter 34 that were not used prior to December 31, 1989, were lost and non-transferrable.  

Basic eligibility for benefits under the Montgomery GI Bill (MGIB or Chapter 30 benefits) requires that the veteran first became a member of the Armed Forces or first entered active duty after June 30, 1985; or as of December 31, 1989, the veteran is eligible for Chapter 34 benefits, had remaining Chapter 34 entitlement, and had either had active duty at any time from October 19, 1984, to July 1, 1984, or reenlists or re-enters on a period of active duty after October 19, 1984, and on or after July 1, 1985, either serves at least three years of continuous active duty in the Armed Forces, or is discharged or released from active duty for specific reasons.  38 U.S.C.A. § 3011(a)(1)(A), (B), (C); 38 C.F.R. § 21.7044(a)(1), (2), (4)-(6). 

The Veteran had no active duty following his discharge in September 1970, and is not eligible for Chapter 30 benefits.  Therefore, there are no residual Chapter 30 educational benefits for the Veteran to transfer to the appellant.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
However, such child is not eligible for educational assistance if they have reached their 26th birthday on or before the effective date of a finding that the Veteran has a permanent total service-connected disability.  38 C.F.R. § 21.3040(c).  

In certain situations, benefits may be extended beyond a child's 26th birthday, but generally not past his 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(a)(g).  These provisions apply in situations where a claimant is already in receipt of Chapter 35 educational assistance benefits and is pursuing their education, but has had to stop his education because of certain events beyond their control.  38 C.F.R. § 21.3041(e), (g), (h).

The appellant, the Veteran's son, had reached his 26th birthday before the date that basic eligibility under 38 U.S.C. Chapter 35 was established, and is not eligible for DEA.  Further, he was over 35 years old when he submitted his application for DEA benefits in June 2010, for a program that commenced in September 2010.  His application was clearly received subsequent to the basic delimiting date of his 26th birthday.  Even if it could be argued that an extension/modification of the basic delimiting date was warranted, the application was still received after the appellant's 31st birthday, for a program he had not started prior to reaching age 31.  

Although the Board is sympathetic to the appellant's position and the contentions he has advanced in support of his claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapters 30 and 34 educational benefits, as well as Chapter 35 DEA benefits, are clear and specific.  

As the disposition of this claim is based on the law, and not the facts of the case,  educational assistance benefits, to include transfer of the Veteran's educational benefits under 38 U.S.C. Chapters 30 and 34, and/or Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35, are not warranted based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Gilbert, 1 Vet. App. at 49. 
ORDER

Basic eligibility to education benefits under Title 38, United States Code, Chapters 30, 34 and 35, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


